DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        ZACHARY A. VANHORN,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D17-2478

                           [February 8, 2018]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Glenn D. Kelley, Judge;
L.T. Case No. 2008-CF-016638-AMB.

   Zachary A. Vanhorn, Chipley, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CONNER and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.